MEMORANDUM **
California state prisoner Chandler Emile Graham appeals pro se the district court’s denial of his 28 U.S.C. § 2254 habeas corpus petition challenging his second-degree murder conviction. We have jurisdiction under 28 U.S.C. § 2253(a). We review de novo the district court’s denial of a section 2254 petition, see McNab v. Kok, 170 F.3d 1246, 1247 (9th Cir.1999) (per curiam), and we affirm.
The California Court of Appeal concluded in Graham’s direct appeal that, as a matter of state law, the felony-murder “merger” rale set forth in People v. Ireland, 70 Cal.2d 522, 540, 75 Cal.Rptr. 188, 450 P.2d 580 (1969), did not apply in Graham’s case, and we cannot substitute our interpretation of Ireland for that of the state court. See Estelle v. McGuire, 502 U.S. 62, 68, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991) (“[I]t is not the province of a federal habeas court to reexamine state-court determinations on state-law questions.”). Because Graham has not shown that the state court’s decision was either arbitrary or discriminatory, he has not alleged a federal constitutional violation supporting habeas corpus review. See Kennick v. Superior Court, 736 F.2d 1277, 1280 (9th Cir.1984) (“Absent arbitrary or discriminatory action ... a mistake of state law does not constitute a due process violation .... ”). The district court, therefore, properly denied Graham’s habeas petition.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.